 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    DAVID IAN LEHRFELD, individual and              No. 2:18-cv-1755 MCE DB PS
      dba Quadrasphere, LLC,
12
13                      Plaintiff,                    ORDER
14           v.
15    ROBERT EDGEMONTI, et al.,
16                      Defendants.
17
18          Defendants are proceeding pro se with the above-entitled action. The matter was referred

19   to a United States Magistrate Judge pursuant to Local Rule 302(c)(21).

20          On May 20, 2019, the Magistrate Judge filed Findings and Recommendations (“F&Rs”)

21   herein which were served on all parties and which contained notice that any objections to the

22   F&Rs were to be filed within fourteen days. ECF No. 34. The time for filing objections has

23   expired, and Defendants have filed objections to the F&Rs. ECF No. 35.

24          The Court has conducted a de novo review of the file and finds the F&Rs to be supported

25   by the record and by proper analysis.

26   ///

27   ///

28   ///
                                                      1
 1           Accordingly, IT IS HEREBY ORDERED that:
 2           1. The F&Rs filed May 20, 2019 (ECF No. 34) are ADOPTED in full;
 3           2. Plaintiff’s January 2, 2019 Motion to Remand (ECF No. 21) is GRANTED;
 4           3. Defendants’ Motion to Withdraw Plaintiff’s Attorney and Stay this action (ECF No.
 5   18) is DENIED without prejudice as moot; and
 6           4. This action is REMANDED to the Sacramento County Superior Court.
 7           IT IS SO ORDERED.
 8   Dated: August 21, 2019
 9
10
11
12
13
14
15
16

17
18
19

20
21   \lehrfeld1755.jo

22
23
24
25
26
27
28
                                                     2
